DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered in part.

Specification
The amended specification, submitted on 9/7/2022, is not approved for entry because it introduces new matter.

Drawings
The drawings were received on 9/7/2022.  These drawings are not approved for entry because they introduce new matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 9, 18 and 21, please designate distinguished names for “a contact region” (multiple occurrences), such as first/second, in order to differentiate the many contact regions that are being claimed in claims 9, 18 and 21.
In claims 22 and 29, it is believed that “the first spring”, “the sealing and guide pack” and “a contact region” should be “a first spring”, “a sealing and guide pack” and “the first contact region”.
Due to the above mentioned indefiniteness, claims 9 and 14-29 are being treated as best understood.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hausmann (DE 1430494) in view of Wossner et al. (4,312,499) and further in view of Frings et al. (DE 2751488).
Re: claim 9, Hausmann shows a hydraulic vibration damper, as in the present invention, comprising:
A monotube 1 that are filled with damping liquid, 
a piston rod 3 disposed in the monotube so as to be movable in a rebound direction and in a compression direction, the piston rod projecting out of the monotube in the axial direction;
a sealing and guide pack 5 that sealingly closes an end of the monotube and guides piston rod movement in the rebound and compression directions;
a working piston 2 for producing damping forces, the working piston being fastened to the piston rod and guided on an inner lateral surface of the monotube, wherein the working piston subdivides an interior of the monotube into a piston rod-side working space and a piston rod-remote working space, see the figure; and
a rebound stop disposed in the piston rod-side working space, wherein the rebound stop starting from a predetermined extension travel of the piston rod produces a travel-dependent rebound stop force, wherein the rebound stop comprises:
a first auxiliary piston 14 that is supported via a first spring 15, wherein the first auxiliary piston is guided in a contact region on the inner lateral surface of the monotube, wherein starting from a predetermined length of piston rod movement in the rebound direction a first spring disc structure 12 of the working piston carries along the first auxiliary piston in the rebound direction against a spring force of the first spring; and
a compression stop disposed in the piston rod-remote working space, wherein starting from a predetermined retraction travel of the piston rod the compression stop produces a travel-and speed-dependent compression stop force, wherein the compression stop comprises:
a second auxiliary piston 17 that is supported via a second spring 18, wherein the second auxiliary piston is guided in a contact region on the inner lateral surface of the monotube, wherein starting from a predetermined length of piston rod movement in the compression direction a second spring disc structure 13 of the working piston carries along the second auxiliary piston in the compression direction against a spring force of the second spring.
The damper of Hausmann is a monotube damper while the claim requires a double tube damper.  Wossner is cited to teach a double tube damper comprising an outer tube 6, an inner tube 1 and a sealing and guide pack 4, 5.  Wossner also teaches the inner tube 1 including radial bores 18 defining a first free throughflow cross section being reduced as an auxiliary piston 12 travels successively over the individual bores, see figure 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the damper of Hausmann to comprise a double tube construction and radial bores such as taught by Wossner in order to increase the damping capacity of the damping fluid, to provide further softening damping and to eliminate noises for the damper during a rebound stroke, see column 1, lines 33-38.
The claim further requires radial bores for the compression stroke portion.  It would have been also obvious to one of ordinary skill in the art before the effective filing date to have modified the damper of Hausmann to provide radial bores for the compression portion in order to provide further softening damping and to eliminate noises for the damper during a compression stroke as well as a rebound stroke.
The damper of Hausmann lacks the shape of the first auxiliary piston to be a pot shape.  Frings is cited to teach the many shapes for an auxiliary piston 8 having a pot shape supporting a spring 9, in figures 9 and 11.  It would have been further obvious to one of ordinary skill in the art before the effective filing date to have modified the shape of the auxiliary piston of Hausmann to comprise a pot shape such as taught by Frings in order to provide a more secured support for the first spring.
Re: claims 16 and 17, Hausmann shows the first 12 and second 13 spring disc structures configured to open a flow passage 11 at a predeterminable opening pressure.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hausmann (DE 1430494) in view of Wossner et al. (4,312,499) in view of Frings et al. (DE 2751488) and further in view of Kolz (2009/0120749).
Re: claim 14, Hausmann’s damper, as rejected above, lacks the claimed features. Kolz is cited to teach a damper wherein the inner tube 2 includes an overflow passage 11 via which the piston rod-side working space 8 is hydraulically connected to a damping force adjustment device 13.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the damper of Hausmann to include an overflow passage connecting to a damping force adjustment device such as taught by Kolz in order to control and adjust the damper’s behavior and to improve comfort for the passengers in real time.
Re: claim 15, Hausmann’s damper, as rejected above, lacks the claimed features.  Kolz is cited to teach a damper wherein the outer tube 4 has connecting passages 15 via which the damping force adjustment device 13, which is disposed outside the working spaces 8, 8’, is hydraulically connected to the annular space 12, 12’.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the damper of Hausmann to include the outer tube having connecting passages via which the damping force adjustment device, which is disposed outside the working spaces, is hydraulically connected to the annular space such as taught by Kolz in order to provide proper adjustment to both a compression stroke and an rebound stroke which would improve damping capability and comfort for passengers in real time.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hausmann (DE 1430494) in view of Wossner et al. (4,312,499).
Re: claim 18, Hausmann shows a hydraulic vibration damper, as in the present invention, comprising:
A monotube 1 that are filled with damping liquid, 
a piston rod 3 disposed in the monotube so as to be movable in a rebound direction and in a compression direction, the piston rod projecting out of the monotube in the axial direction;
a sealing and guide pack 5 that sealingly closes an end of the monotube and guides piston rod movement in the rebound and compression directions;
a working piston 2 for producing damping forces, the working piston being fastened to the piston rod and guided on an inner lateral surface of the monotube, wherein the working piston subdivides an interior of the monotube into a piston rod-side working space and a piston rod-remote working space, see the figure; and
a rebound stop disposed in the piston rod-side working space, wherein the rebound stop starting from a predetermined extension travel of the piston rod produces a travel-dependent rebound stop force, wherein the rebound stop comprises:
a first auxiliary piston 14 that is supported via a first spring 15, wherein the first auxiliary piston is guided in a contact region on the inner lateral surface of the monotube, wherein starting from a predetermined length of piston rod movement in the rebound direction a first spring disc structure 12 of the working piston carries along the first auxiliary piston in the rebound direction against a spring force of the first spring; and
a compression stop disposed in the piston rod-remote working space, wherein starting from a predetermined retraction travel of the piston rod the compression stop produces a travel-and speed-dependent compression stop force, wherein the compression stop comprises:
a second auxiliary piston 17 that is supported via a second spring 18, wherein the second auxiliary piston is guided in a contact region on the inner lateral surface of the monotube, wherein starting from a predetermined length of piston rod movement in the compression direction a second spring disc structure 13 of the working piston carries along the second auxiliary piston in the compression direction against a spring force of the second spring.
The damper of Hausmann is a monotube damper while the claim requires a double tube damper.  Wossner is cited to teach a double tube damper comprising an outer tube 6, an inner tube 1 and a sealing and guide pack 4, 5.  Wossner also teaches the inner tube 1 including radial bores 18 defining a first free throughflow cross section being reduced as an auxiliary piston 12 travels successively over the individual bores, see figure 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the damper of Hausmann to comprise a double tube construction and radial bores such as taught by Wossner in order to increase the damping capacity of the damping fluid, to provide further softening damping and to eliminate noises for the damper during a rebound stroke, see column 1, lines 33-38.
The claim further requires radial bores for the compression stroke portion.  It would have been also obvious to one of ordinary skill in the art before the effective filing date to have modified the damper of Hausmann to provide radial bores for the compression portion in order to provide further softening damping and to eliminate noises for the damper during a compression stroke as well as a rebound stroke.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hausmann (DE 1430494) in view of Wossner et al. (4,312,499) and further in view of Kolz (2009/0120749).
Re: claim 19, Hausmann’s damper, as rejected above, lacks the claimed features. Kolz is cited to teach a damper wherein the inner tube 2 includes an overflow passage 11 via which the piston rod-side working space 8 is hydraulically connected to a damping force adjustment device 13.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the damper of Hausmann to include an overflow passage connecting to a damping force adjustment device such as taught by Kolz in order to control and adjust the damper’s behavior and to improve comfort for the passengers in real time.
Re: claim 20, Hausmann’s damper, as rejected above, lacks the claimed features.  Kolz is cited to teach a damper wherein the outer tube 4 has connecting passages 15 via which the damping force adjustment device 13, which is disposed outside the working spaces 8, 8’, is hydraulically connected to the annular space 12, 12’.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the damper of Hausmann to include the outer tube having connecting passages via which the damping force adjustment device, which is disposed outside the working spaces, is hydraulically connected to the annular space such as taught by Kolz in order to provide proper adjustment to both a compression stroke and an rebound stroke which would improve damping capability and comfort for passengers in real time.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hausmann (DE 1430494) in view of Wossner et al. (4,312,499).
Re: claim 21, Hausmann shows a hydraulic vibration damper, as in the present invention, comprising:
A monotube 1 that are filled with damping liquid, 
a piston rod 3 disposed in the monotube so as to be movable in a rebound direction and in a compression direction, the piston rod projecting out of the monotube in the axial direction;
a working piston 2 for producing damping forces, the working piston being fastened to the piston rod and guided on an inner lateral surface of the monotube, wherein the working piston subdivides an interior of the monotube into a piston rod-side working space and a piston rod-remote working space, see the figure; and
a rebound stop disposed in the piston rod-side working space, wherein the rebound stop starting from a predetermined extension travel of the piston rod produces a travel-dependent rebound stop force, wherein the rebound stop comprises:
a first auxiliary piston 14 that guided in a contact region on the inner lateral surface of the monotube, wherein starting from a predetermined length of piston rod movement in the rebound direction a first spring disc structure 12 of the working piston carries along the first auxiliary piston in the rebound direction against a spring force of the first spring; and
a compression stop disposed in the piston rod-remote working space, wherein starting from a predetermined retraction travel of the piston rod the compression stop produces a travel-and speed-dependent compression stop force, wherein the compression stop comprises:
a second auxiliary piston 17 guided in a contact region on the inner lateral surface of the monotube, wherein starting from a predetermined length of piston rod movement in the compression direction a second spring disc structure 13 of the working piston carries along the second auxiliary piston in the compression direction against a spring force of the second spring.
The damper of Hausmann is a monotube damper while the claim requires a double tube damper.  Wossner is cited to teach a double tube damper comprising an outer tube 6, an inner tube 1 and the inner tube 1 including radial bores 18 defining a first free throughflow cross section being reduced as an auxiliary piston 12 travels successively over the individual bores, see figure 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the damper of Hausmann to comprise a double tube construction and radial bores such as taught by Wossner in order to increase the damping capacity of the damping fluid, to provide further softening damping and to eliminate noises for the damper during a rebound stroke, see column 1, lines 33-38.
The claim further requires radial bores for the compression stroke portion.  It would have been also obvious to one of ordinary skill in the art before the effective filing date to have modified the damper of Hausmann to provide radial bores for the compression portion in order to provide further softening damping and to eliminate noises for the damper during a compression stroke as well as a rebound stroke.
Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hausmann (DE 1430494) in view of Wossner et al. (4,312,499) and further in view of Frings et al. (DE 2751488).
Re: claim 22, Hausmann shows the first auxiliary piston 14 on which an end of the first spring 15 is supported and the sealing and guide pack 5.  The damper of Hausmann lacks the shape of the first auxiliary piston to be a pot shape.  Frings is cited to teach the many shapes for an auxiliary piston 8 having a pot shape supporting a spring 9, in figures 9 and 11.  It would have been further obvious to one of ordinary skill in the art before the effective filing date to have modified the shape of the auxiliary piston of Hausmann to comprise a pot shape such as taught by Frings in order to provide a more secured support for the first spring.
Re: claim 29, Hausmann shows the first auxiliary piston 14 on which an end of the first spring 15 is supported and the sealing and guide pack 5.  The damper of Hausmann lacks the shape of the first auxiliary piston to be a pot shape.  Frings is cited to teach the many shapes for an auxiliary piston 8 having a pot shape supporting a spring 9, in figures 9 and 11.  It would have been further obvious to one of ordinary skill in the art before the effective filing date to have modified the shape of the auxiliary piston of Hausmann to comprise a pot shape such as taught by Frings in order to provide a more secured support for the first spring.  Frings further shows a sealing element 41.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hausmann (DE 1430494) in view of Wossner et al. (4,312,499) in view of Frings et al. (DE 2751488) and further in view of Kolz (2009/0120749).
Re: claim 24, Hausmann’s damper, as rejected above, lacks the claimed features.  Kolz is cited to teach a damper wherein the outer tube 4 has connecting passages 15 via which the damping force adjustment device 13, which is disposed outside the working spaces 8, 8’, is hydraulically connected to the annular space 12, 12’.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the damper of Hausmann to include the outer tube having connecting passages via which the damping force adjustment device, which is disposed outside the working spaces, is hydraulically connected to the annular space such as taught by Kolz in order to provide proper adjustment to both a compression stroke and an rebound stroke which would improve damping capability and comfort for passengers in real time.
Claims 23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hausmann (DE 1430494) in view of Wossner et al. (4,312,499) and further in view of Kolz (2009/0120749).
Re: claim 23, Hausmann’s damper, as rejected above, lacks the claimed features. Kolz is cited to teach a damper wherein the inner tube 2 includes an overflow passage 11 via which the piston rod-side working space 8 is hydraulically connected to a damping force adjustment device 13.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the damper of Hausmann to include an overflow passage connecting to a damping force adjustment device such as taught by Kolz in order to control and adjust the damper’s behavior and to improve comfort for the passengers in real time.
Re: claim 25, Hausmann’s damper, as modified above, would have comprised the capability of providing a damping force of the hydraulic vibration damper to be variable steplessly, by way of the damping force adjustment device, see paragraph [0004] of Kolz.
Re: claim 26, Hausmann’s damper, as modified above, would have comprised the capability of providing a damping force of the hydraulic vibration damper to be variable according to predetermined discrete damping force characteristics, by way of the damping force adjustment device, see paragraph [0004] of Kolz.
Re: claim 27, Hausmann’s damper, as modified above, would have comprised the capability of providing the damping forces of the rebound and compression stops in end regions of the working piston movement to be coordinated with damping forces produced by the damping force adjustment device such that a harmonic damping force profile results over a total axial movement region of the working piston, see paragraph [0004] of Kolz.
Re: claim 28, Hausmann’s damper, as modified above, would have comprised the capability of providing the damping forces of the rebound and compression stops in end regions of the working piston movement to be coordinated with damping forces produced by the damping force adjustment device, see paragraph [0004] of Kolz.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grundei is cited for another damper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657